974 F.2d 1339
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.U.B. THOMAS III, Plaintiff-Appellant,v.RALLY'S OF LOUISVILLE, Defendant-Appellee.
No. 91-5956.
United States Court of Appeals, Sixth Circuit.
Aug. 17, 1992.

Before KENNEDY and JONES, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
U.B. Thomas III, a pro se Kentucky resident, appeals a district court order granting the defendant summary judgment and dismissing his Title VII civil rights action.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Thomas claimed that the defendant terminated him on account of his race in violation of 42 U.S.C. § 2000e.   The district court granted the defendant's motion for summary judgment and dismissed the suit finding that the defendant had terminated Thomas not on account of his race but due to his excessive absenteeism.   In his timely appeal, Thomas essentially claims that material issues of disputed fact exist to render summary judgment inappropriate.   He requests that the court consider his late brief and reinstate his appeal.


3
This court's review of the grant of summary judgment is de novo.   See EEOC v. University of Detroit, 904 F.2d 331, 334 (6th Cir.1990).   Summary judgment is proper if there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law.   Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


4
Upon review, we conclude that there is no genuine issue of material fact and that the defendant is entitled to judgment as a matter of law.   See Celotex Corp., 477 U.S. at 323.   Accordingly, we hereby deny Thomas's requests for relief as moot as his appeal has already been reinstated and his brief considered, and affirm the district court's order.   Rule 9(b)(3), Rules of the Sixth Circuit.